  




Exhibit 10.1




SECURED PROMISSORY NOTE




$280,000.00

May 9, 2018

San Dimas, California

FOR VALUE RECEIVED, the undersigned Four Boys Industries, Inc., a California
corporation with its principal headquarters located at 210 W. Arrow Highway
Suite C, San Dimas, CA 91773, county of Los Angeles, State of California
(“Maker”), hereby promises to pay to Pro-Dex, Inc., a Colorado corporation with
its principal headquarters located at 2361 McGaw Avenue, Irvine, CA 92614
(together with its successor or assigns, “Holder”), the principal sum of Two
Hundred Eighty Thousand Dollars ($280,000.00), together with simple interest on
the unpaid principal balance from time to time outstanding at the rate of four
percent (4.00%) per annum.

Payments of principal and interest shall be paid by Maker to Holder in monthly
installments of Five Thousand One Hundred Fifty-Six and 63/100 Dollars
($5,156.63) each on the 15th day of each month commencing on February 15, 2019
and continuing monthly thereafter under until December 15, 2023 (the “Maturity
Date”).  All remaining unpaid principal and all accrued and unpaid interest
shall be due and payable on the Maturity Date.  

Payment of principal and interest shall be made in lawful money of the United
States of America.  Maker shall have the right to prepay this Note in whole or
in part, without penalty, at any time and from time to time, prior to the
Maturity Date.  Payments shall be applied first against accrued interest and
then against outstanding principal in reverse order of installment payments.

This Note is secured by a security agreement (“Security Agreement”) of even date
herewith made by Maker in favor of Holder.  

Maker expressly waives presentment, protest and demand, notice of protest,
demand and dishonor and nonpayment of this Note and all other notices of any
kind, and expressly agrees that this Note, or any payment hereunder, may be
extended from time to time without in any way affecting the liability of Maker
and endorsers hereof.  To the fullest extent permitted by law, the defense of
the statute of limitations in any action on this Note is waived by Maker.

The occurrence of any of the following shall constitute an “Event of Default”
under this Note:



(a)

Failure to Pay. Maker shall fail to pay any installment of principal and
interest when due or shall fail to pay all remaining unpaid principal and all
accrued and unpaid interest on the Maturity Date;



(b)

Default Under Security Agreement. The occurrence of a default or event of
default under the Security Agreement;





-1-




--------------------------------------------------------------------------------

 






(c)

Voluntary Bankruptcy or Insolvency Proceedings.  Maker shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
himself or of all or a substantial part of his property, (ii) be unable, or
admit in writing his inability, to pay his debts generally as they mature,
(iii) make a general assignment for the benefit of himself or any of his
creditors, (iv) become insolvent (as such term may be defined or interpreted
under any applicable statute), (v) commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to himself or
his debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or consent to any such relief or to the appointment of or taking
possession of his property by any official in an involuntary case or other
proceeding commenced against him, or (vi) take any action for the purpose of
effecting any of the foregoing; or



(d)

Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Maker or of all
or a substantial part of his property, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Maker or his debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within thirty (30) days of
commencement.

Upon the occurrence or existence of any Event of Default and at all times
thereafter during the continuance of any Event of Default, the interest rate
hereunder will be increased by six percent (6.0%) until such time as such Event
of Default is cured or waived by Holder.  Upon the occurrence or existence of
any Event of Default (other than an Event of Default referred to in the
immediately preceding paragraphs (c) or (d) above) and at any time thereafter
during the continuance of such Event of Default, Holder may declare all
outstanding obligations under this Note payable by Maker to be immediately due
and payable.  Upon the occurrence or existence of any Event of Default described
in the immediately preceding paragraphs (c) or (d) above, immediately and
without notice, all outstanding obligations under this Note payable by Maker
shall automatically become immediately due and payable.  In addition to the
foregoing remedies, upon the occurrence or existence of any Event of Default,
Holder may exercise any other right, power or remedy granted to it or otherwise
permitted to it by contract or law, either by suit in equity or by action at
law, or both, including, but not limited to, rights, powers and remedies granted
under the Security Agreement.

In the event any interest is paid on this Note which is deemed to be in excess
of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal of this Note.

All notices to be given under this Note shall be deemed served upon receipt by
the addressee or, if sent by overnight courier, upon the first business day
after deposit with the overnight courier, addressed to the address of Maker or
Holder, as applicable, as set forth in the first paragraph of this Note and as
may hereafter be changed by giving notice to the other party in accordance with
the foregoing:





-2-




--------------------------------------------------------------------------------

 




Neither this Note nor any of the rights, interests or obligations hereunder may
be transferred or assigned, by operation of law or otherwise, in whole or in
part, by Maker without the prior written consent of Holder.  Subject to the
restrictions on transfer described in the immediately preceding sentence, the
rights and obligations of Maker and Holder shall be binding upon and benefit the
successors, assigns, heirs, administrators and transferees of the parties
hereto.

Neither this Note nor any term hereof may be waived, amended, discharged,
modified, changed, or terminated orally, nor shall any waiver of any provision
hereof be effective, except by an instrument in writing signed by Maker and
Holder.

If one or more provisions of this Note are held to be unenforceable, such
provision or provisions shall be excluded from this Note and the remainder of
this Note shall be interpreted as if such provisions were so excluded and shall
be enforceable in accordance with its terms.  This Note and any and all actions
arising out of or in connection with this Note shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law provisions of the State of California or of any other
state.  The sole and exclusive venue and jurisdiction for any and all actions
arising out of or in connection with this Note shall be the state and federal
courts located in Orange County, California.




AGREED TO AND ACCEPTED BY:

Four Boys Industries, Inc.

a California corporation




By: /s/ Mike Bynum




Name: Mike Bynum




Title: President







Pro-Dex, Inc.,

a Colorado corporation




By: /s/ Rick Van Kirk




Name: Rick Van Kirk




Title: CEO








-3-


